Hill, J.
1. A buyer of personal property, signing an instrument reserving title in the seller, cannot complain that the seller, in reselling the property, failed to comply with the exact terms of the bill of sale in. reference to giving the buyer notice of the time and place of the resale, when the resale was made in pursuance of the buyer’s request.
2. Thornton & Company sold a mule to Daniel, and he signed a purchase-money note reserving title in them. The instrument provided tha't in case of non-payment of the debt at maturity, Thornton & Company might take possession of the property and sell it at public outcry for cash, after ten days’ written notice to Daniel of the time and place of sale. Daniel was not able to pay the debt when due and returned the mule to Thornton & Company to sell, but said that he did not want the sheriff to sell it and did not want any advertisement or publicity about it. The sale was advertised, but the full ten days’ notice of the time and place of sale, as provided for in the bill of sale, was not given Daniel. The undisputed evidence shows, however, that the mule was sold in pursuance of [Daniel’s] request,” and that Thornton & Company bought the mule and subsequently resold it, crediting the note with the amount paid by them on resale. They sued Daniel for the balance due on the note. Held: The trial court did not err in directing a verdict for the plaintiffs. See Pressley v. MeLanahan, 14 Ga. App. 366 (80 S. E. 902. Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.